United States Court of Appeals

                          FOR THE EIGHTH CIRCUIT


                              ___________

                              No. 96-3226
                              ___________

United States of America,           *
                                    *
          Appellee,                 *
                                    *   Appeal from the United States
     v.                             *   District Court for the
                                    *   District of South Dakota
Tracy C. Sazue,                     *
                                    *
          Appellant.                *

                              ___________

                  Submitted:      January 31, 1997

                         Filed: February 19, 1997
                              ___________

Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


     Tracy C. Sazue appeals the 84-month sentence imposed by the
district court1 following a jury trial finding Sszue guilty         of
assault with a dangerous weapon, in violation of 18 U.S.C. §§ 1153
and 113(a)(3), and assault resulting in serious bodily injury, in
violation of 18 U.S.C. §§ 1153 and 113(a)(6).          We affirm.
     At sentencing, the district court adjusted Sazue's base




    1
     The Honorable John B. Jones, United States District Judge for
the District of South Dakota.
offense level under U.S.S.G. § 2A2.2(b)(3)(E) (1995), which calls
for a five-level increase when the degree of the victim's injuries
falls between the categories of serious bodily injury and permanent
or life-threatening injury.         Sazue argues on appeal that the
district court erred in assessing the enhancement.                Given the
evidence in the record that the victim lost a considerable amount
of blood, suffered scalp and hand lacerations that would produce
scarring, endured a verbal threat to her life, and has since
experienced residual bodily pain and psychological injury, we hold
the district court did not clearly err in concluding that the five-
level increase was appropriate.           See U.S.S.G.§ 1B1.1, comment.
(n.1(h), (j)) (1995) (definitions); United States v. Thompson, 60
F.3d 514, 518 (8th Cir. 1995) (standard of review).


     Sazue also argues the court erred in assessing an increase
under U.S. Sentencing Guidelines Manual § 3A1.3 (1995) for physical
restraint of the victim.       The record shows that Sazue dragged the
victim by the hair from room to room and beat her while she was
pinned underneath him.         We conclude the district court did not
clearly   err   in   finding    Sazue's   actions   constituted    physical
restraint warranting the increase.           We do not address Sazue's
remaining arguments, because they were not raised below and no
plain error appears.    See Fritz v. United States, 995 F.2d 136, 137
(8th Cir. 1993), cert. denied, 510 U.S. 1075 (1994).


     Accordingly, we affirm.
A true copy.


     Attest:


     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                     -3-